IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 06-61080
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JOSE ALEJANDRO CANTU

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A90 919 119


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Jose Alejandro Cantu (“Cantu”) petitions this court for review of an order
from the Board of Immigration Appeals (“BIA”).                   The BIA affirmed the
Immigration Judge’s decision granting the respondent’s motion to pretermit
Cantu’s request for a waiver of removal pursuant to former 8 U.S.C. § 1182(c)
and ordering Cantu removed from the United States. Cantu contends that the
BIA erred by determining that he was ineligible for relief pursuant to § 1182(c).
The Respondent moves for summary affirmance or, in the alternative, an


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-61080

extension of time to file a brief. All of Cantu’s arguments in support of his
petition for review are foreclosed by our precedent. See Vo v. Gonzales, 482 F.3d
363 (5th Cir. 2007); Avilez-Granados v. Gonzales, 481 F.3d 869, 871-72 (5th Cir.
2007); Requena-Rodirguez v. Pasquarell, 190 F.3d 299, 308-09 (5th Cir. 1999).
      IT IS ORDERED that the Respondent’s motion for summary affirmance
is GRANTED and Cantu’s petition for review is DENIED.              Respondent’s
alternative motion for an extension of time is DENIED as MOOT.




                                       2